Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/US2018/063198, filed November 30, 2018, which claims benefit of provisional application 62/595753, filed December 7, 2017.  Claims 1-16 are pending in this application and examined on the merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US pre-grant publication 2016/0045517, cited in PTO-892) in view of Li et al. (US pre-grant publication 2016/0068502, cited in PTO-1449)
	The claimed invention is directed to a method comprising administering an anthocyanin and a corticosteroid to a subject suffering from a steroid-resistant condition.  Claims 2-7 further define the structure of the anthocyanin.  Claims 8-12 further define the specific condition being treated.  Claims 13-16 further define the nature of the pharmaceutical composition and the schedule of administration of the compounds.
	Du et al. discloses a method of treating glucocorticoid-insensitive diseases comprising administering to a subject a combination of a glucocorticoid and 17-OHPC. (p. 1 paragraphs 4-5) 17-
	Li et al. discloses flavonoid compounds A0 and A18 that are identified as inhibiting IL-17A binding to IL-17 RA, and can attenuate inflammation and hyperreactivity in severe asthma, and in autoimmune and inflammatory diseases generally. (pp. 1-2 paragraphs 5-6) Compound A18 is cyanidin. (p. 2 paragraph 8, figure 8) Li et al. also discloses that these compounds can be used to treat multiple sclerosis. (p. 3 paragraph 19) The compounds can be administered as aerosols. (p. 1 paragraph 78) Compound A18 was seen to inhibit airway hyperreactivity in a model of severe asthma. (p. 16 paragraph 113) Li et all. Further observes that IL-17A production is involved in severe and steroid-resistant asthma.  Cyanidin-3-glucoside was also seen to have a good inhibitory activity. (p. 17 paragraph 123)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer cyanidin or cyanidin-3-glucoside to a subject having a steroid-resistant condition such as severe asthma or multiple sclerosis, in combination with a corticosteroid.  One of ordinary skill in the art would have found it to be obvious to co-administer this compound with the therapy described by Du et al., as both therapeutic agents are known in the art to be useful for treating the same condition.  Alternately, one of ordinary skill in the art would have found it to be obvious to substitute cyanidin or cyanidin-3-glucoside for 17-OHPC in the method of Du et al. as both of these compounds are disclosed as performing the same function of blocking IL-17A signaling and restoring steroid sensitivity.
	Therefore the invention taken as a whole is prima facie obvious.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Du et al. in view of Li et al. as applied to claims 1-13, 15, and 16 above, and further in view of Greenberg et al. (Reference included with PTO-892)
The disclosures of Du et al. and Li et al. are discussed above.  Du et al. in view of Li et al. does not disclose a method wherein the corticosteroid is dexamethasone.
Greenberg et al. discloses the administration of dexamethasone as a treatment for asthma. (p. 817 right column first paragraph – p. 818 left column second paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use dexamethasone as the corticosteroid in the method of Du et al. in view of Li et al.  One of ordinary skill in the art would have been motivated to use dexamethasone in this method because Du et al. teaches using glucocorticoids generally.
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        8/3/2021